Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The preliminary amendment filed on December 22, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) filed on December 22, 2021 has been considered.
The listing of references (Italian Patent Application No. TV2015A000010) in the specification (at “State of the Prior Art” on pp. 1-2) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawing Objection
The drawings are objected to because of the reasons, inter alia, listed below:
a.	The section lines I-I, II-II, III-III, IV-IV, V-V and VI-VI in FIGS. 2, 4, 6, 8, 10 and 12 should have been changed to III-III, V-V, VII-VII, IX-IX, XI-XI and XIII-XIII in order to correspond to the cross sectional views FIGS. 3, 5, 7, 9, 11 and 13.  Please see 37 CFR 1.84(h)(3) and MPEP § 608.01(f); and/or  
b.	In FIG. 6, the reference character “2c” at the third occurrence adjacent to the section line III-III should have been deleted because this third occurrence of reference character "2c" does not have a lead line (37 CFR 1.84(q)) and/or is redundant.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objection
1.	The disclosure is objected to because of the informalities such as the cross sections I-I, II-II, III-III, IV-IV, V-V and VI-VI in the Brief Description of the Drawings should have been changed to III-III, V-V, VII-VII, IX-IX, XI-XI and XIII-XIII in order to correspond to the cross sectional views FIGS. 3, 5, 7, 9, 11 and 13. Please see 37 CFR 1.84(h)(3) and MPEP § 608.01(f).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, the recitation “said annular seat has two inner side walls each forming a relative said annular shoulder of said pedal-pin” (emphases added) in lines 15-16 of claim 1 is unclear and/or grammatically incorrect.  As noted, the plain meaning (MPEP § 2111.01) of the term “relative” is, e.g., “a thing having a relation to or connection with or necessary dependence on another thing” as seen in common dictionaries such as Microsoft Bing cited.  If the term “relative” in claim 1 has the plain meaning as cited from Microsoft Bing, Applicant is respectfully suggested to change the above recitation to, e.g., “said annular seat has two inner side walls each forming a connection with said annular shoulder of said pedal-pin.”
Indication of Allowable Subject Matter
1.	Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In the context of the specification and the drawings, representative claim 1 is allowed due to, inter alia, the following limitations. See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (Meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings") cited in MPEP § 2111.01.
said pedal-pin (2) has two annular shoulders (2c, FIGS. 2, 4, 6, 8, 10 and 12) coaxial with the reference axis (A); on said pedal-pin (2) an annular seat (11, FIGS. 2, 4, 6, 8, 10 and 12) is obtained, coaxial with said axis (A), said annular seat (11) has two inner side walls …………….,

said mechanical clamping member (10, FIGS. 2, 4, 6, etc.) comprises:
a first clamping element (10a) which is arranged on said pedal-pin (2) to rotate around the reference axis (A) and is positioned in abutment against at least on of said shoulder (2c) in order to be axially clamped along said axis (A),
said first clamping element (10a) is arranged in said annular seat (11) such as to slide in the same, thus being able to freely rotate on the pedal-pin (2) around the reference axis (A) and remains axially trapped in the annular seat (11) in abutment against at least one of said annular shoulders (2c),
and a second clamping element (10b) that firmly couples said hub (6, FIGS. 2, 4, 6, 8, 10 and 12) to said first clamping element (10a) so that said hub (6) is axially clamped onto the pedal-pin (2). (Reference characters, figures, and emphases added)

The closest prior art Ulrich (FR 3078158) teaches, inter alia, a pedal pin (2, FIG. 5, Translation (Tr.) abstract and p. 4 et seq.), a pedal body (11, FIG. 8, Tr. abstract), electronic measurement means (17a, FIG. 5, Tr. abstract), and a mechanical clamping member (6, FIG. 7, Tr. p. 4).  Tr. claims 1-16.  However, Ulrich’s pedal pin (2) does not have two annular shoulders coaxial with the reference/pedal pin axis and an annular seat having two inner side walls for a first clamping element as claimed.
None of the cited references, either alone or in combination, teach or suggest all of the structural and functional limitations required in claim 1.  See In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) cited in MPEP § 2143.03.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
 disclosure:
a.  	Roudergues et al. (US 20110067503) corresponding to EP 2299252 A1 cited as a 
X category in International Search Report.  See “Re Item V” in International Preliminary Report on Patentability dated August 23, 2021 cited in the IDS; 
b. 	Favero (WO 2022034497 A1) teaches the elements as seen in the abstract and claims 1-15. However, Favero’s pedal pin (2) does not have two annular shoulders coaxial with the pedal pin axis and an annular seat having two inner side walls for a first clamping element.  More importantly, Favero was published on February 17, 2022, i.e., after the effective filing date  (August 12, 2019) of this application, thus, it is not qualified as a prior art to reject the claims of this application; 
c. 	Lo (US 20180229799) teaches a pedal pin (21), a pedal body (30, FIG. 1), electronic measurement means (60, FIG. 1, ¶ 17 et seq.), and a mechanical clamping member (40, FIG. 2, ¶ 19).  However, Lo’s pedal pin (2) does not have two annular shoulders coaxial with the pedal pin axis and an annular seat having two inner side walls for a first clamping element;	
d. 	Santurbane et al. (US 11,001,327) teaches a pin (700, FIG. 7), an electronic measurement means (726, FIG. 7), and a mechanical clamping member (218, FIG. 7).  Ibid. claims 1-13.  However, Santurbane’s pin (700) does not have two annular shoulders coaxial with the pin axis and an annular seat having two inner side walls for the first clamping element; 
e. 	Carrasco et al. (US 20160209281) teaches a pin (1, FIG. 2), an electronic measurement means (3, FIG. 2 or 10, FIG. 11), and a mechanical clamping member (2a, FIG. 2).  Ibid. ¶ 34 et seq. and claims 1-15.  However, Carrasco’s pin (1) does not have two annular shoulders coaxial with the pin axis and an annular seat having two inner side walls for the first clamping element; and
f.	Chen (EP 3299067 A1) teaches a pin (22, FIG. 6), an electronic measurement means (4, FIG. 6), and a mechanical clamping member (27, FIG. 10).  Ibid. abstract and claim 1-12.  However, Chen’s pin (22) does not have two annular shoulders coaxial with the pin axis and an annular seat having two inner side walls for the first clamping element.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINH LUONG/Primary Examiner, Art Unit 3656